 



EXECUTION COPY               
 
CREDIT AGREEMENT
dated as of
November 3, 2006
among
ATARI, INC.
The Lenders Party Hereto,
GUGGENHEIM CORPORATE FUNDING, LLC,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page          
 
                ARTICLE I

 
                Definitions

 
               
SECTION 1.01. Defined Terms
    1          
SECTION 1.02. Classification of Loans and Borrowings
    20          
SECTION 1.03. Terms Generally
    20          
SECTION 1.04. Accounting Terms; GAAP
    21          
 
                ARTICLE II

 
                The Credits

 
               
SECTION 2.01. Commitments
    21          
SECTION 2.02. Loans and Borrowings
    22          
SECTION 2.03. Requests for Revolving Borrowings
    22          
SECTION 2.04. [Intentionally omitted]
    23          
SECTION 2.05. Letters of Credit
    23          
SECTION 2.06. Funding of Borrowings
    27          
SECTION 2.07. Interest Elections
    28          
SECTION 2.08. Termination and Reduction of Commitments
    29          
SECTION 2.09. Repayment of Loans; Evidence of Debt
    30          
SECTION 2.10. [Intentionally omitted]
    30          
SECTION 2.11. Prepayment of Loans
    30          
SECTION 2.12. Fees
    32          
SECTION 2.13. Interest
    33          
SECTION 2.14. Alternate Rate of Interest
    34          
SECTION 2.15. Increased Costs
    34          
SECTION 2.16. Break Funding Payments
    35          
SECTION 2.17. Taxes
    36          
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    37          
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    39          
 
                ARTICLE III

 
                Representations and Warranties

 
               
SECTION 3.01. Organization; Powers
    40          
SECTION 3.02. Authorization; Enforceability
    40          
SECTION 3.03. Governmental Approvals; No Conflicts
    41          
SECTION 3.04. Financial Condition; No Material Adverse Change
    41          
SECTION 3.05. Properties
    41          
SECTION 3.06. Litigation, Labor Matters and Environmental Matters
    42          

i



--------------------------------------------------------------------------------



 



                      Page          
SECTION 3.07. Compliance with Laws and Agreements; No Burdensome Restrictions
    43          
SECTION 3.08. Investment Company Status
    43          
SECTION 3.09. Taxes
    43          
SECTION 3.10. ERISA
    43          
SECTION 3.11. Disclosure
    43          
SECTION 3.12. No Default
    44          
SECTION 3.13. Liens
    44          
SECTION 3.14. Contingent Obligations
    44          
SECTION 3.15. Regulation U
    44          
SECTION 3.16. Solvency
    44          
SECTION 3.17. Insurance
    45          
SECTION 3.18. Collateral Documents
    45          
 
                ARTICLE IV

 
                Conditions

 
               
SECTION 4.01. Effective Date
    45          
SECTION 4.02. Each Credit Event
    47          
 
               
ARTICLE V
               
 
               
Affirmative Covenants
               
 
               
SECTION 5.01. Financial Statements and Other Information
    47          
SECTION 5.02. Borrowing Base; Schedules
    48          
SECTION 5.03. Notices of Material Events
    49          
SECTION 5.04. Existence; Conduct of Business
    50          
SECTION 5.05. Payment of Obligations
    50          
SECTION 5.06. Maintenance of Properties; Insurance
    50          
SECTION 5.07. Books and Records; Inspection Rights
    51          
SECTION 5.08. Compliance with Laws
    51          
SECTION 5.09. Use of Proceeds and Letters of Credit
    51          
SECTION 5.10. Credit Parties Guaranty
    51          
SECTION 5.11. Collateral
    52          
SECTION 5.12. Employment Contracts
    53          
SECTION 5.13. Ratings
    53          
 
                ARTICLE VI

 
                Negative Covenants

 
               
SECTION 6.01. Indebtedness
    53          
SECTION 6.02. Liens
    54          
SECTION 6.03. Fundamental Changes
    55          
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    56          
SECTION 6.05. Swap Agreements
    57          

ii



--------------------------------------------------------------------------------



 



                      Page          
SECTION 6.06. Restricted Payments
    57          
SECTION 6.07. Transactions with Affiliates
    57          
SECTION 6.08. Restrictive Agreements
    57          
SECTION 6.09. Changes in Fiscal Year
    58          
SECTION 6.10. Asset Sales
    58          
SECTION 6.11. Sale and Leaseback Transactions
    59          
SECTION 6.12. Minimum Consolidated EBITDA
    59          
SECTION 6.13. Liquidity
    59          
SECTION 6.14. Capital Expenditures
    59          
SECTION 6.15. Net Revenues
    59          
SECTION 6.16. Subsidiaries
    60          
 
                ARTICLE VII

 
                Events of Default

 
                ARTICLE VIII

 
                The Administrative Agent

 
                ARTICLE IX

 
                Miscellaneous

 
               
SECTION 9.01. Notices
    66          
SECTION 9.02. Waivers; Amendments
    67          
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    68          
SECTION 9.04. Successors and Assigns
    70          
SECTION 9.05. Survival
    73          
SECTION 9.06. Counterparts; Integration; Effectiveness
    73          
SECTION 9.07. Severability
    73          
SECTION 9.08. Right of Setoff
    74          
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    74          
SECTION 9.10. WAIVER OF JURY TRIAL
    74          
SECTION 9.11. Headings
    75          
SECTION 9.12. Confidentiality
    75          
SECTION 9.13. USA PATRIOT Act
    76          
SECTION 9.14. Subordination of Intercompany Indebtedness
    76          
 
               
SCHEDULES:
               
 
               
Schedule 2.01 — Commitments
               
Schedule 3.01 — Subsidiaries
               

iii



--------------------------------------------------------------------------------



 



                      Page          
Schedule 3.03 — Conflicting Agreements
               
Schedule 3.05 — Owned and Leased Properties
               
Schedule 3.06 — Disclosed Matters
               
Schedule 3.17 — Insurance
               
Schedule 6.01 — Existing Indebtedness
               
Schedule 6.02 — Existing Liens
               
Schedule 6.07 — Affiliate Transactions
               
Schedule 6.08 — Existing Restrictions
               
 
               
EXHIBITS:
               
 
               
Exhibit A — Form of Assignment and Assumption
               
Exhibit B — Form of Borrowing Base Certificate
               
Exhibit C — Form of Revolving Credit Note
               
Exhibit D — Form of Opinion of Borrower’s Counsel
               
Exhibit E — Form of Compliance Certificate
               
Exhibit F — List of Closing Documents
               

iv



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of November 3, 2006, among ATARI, INC., the
LENDERS party hereto, and GUGGENHEIM CORPORATE FUNDING, LLC, as Administrative
Agent.
ARTICLE I
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of all or substantially all of the assets of, or all of the
Equity Interests in, a Person or division or line of business of a Person.
          “Administrative Agent” means Guggenheim Corporate Funding, LLC, in its
capacity as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Advances” shall mean and include the Revolving Loans and Letters of
Credit.
          “Affected Foreign Subsidiary” means any Foreign Subsidiary to the
extent that designation of such Foreign Subsidiary as a Subsidiary Guarantor
would (a) be prohibited by applicable law or (b) cause a Deemed Dividend
Problem.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Letter of Credit Commitment” means the aggregate amount of
the Letter of Credit Commitments of all the Lenders, which aggregate amount
equals Ten Million and 00/100 Dollars ($10,000,000) as of the Effective Date.
          “Aggregate Revolving Commitment” means the aggregate amount of the
Revolving Commitments of all of the Lenders, as may be reduced from time to time
pursuant to the terms of this Agreement. The initial Aggregate Revolving
Commitment is Fifteen Million and 00/100 Dollars ($15,000,000) until a Term Loan
in an amount agreed to by the Administrative Agent is fully funded and
thereafter Twenty-Five Million and 00/100 Dollars ($25,000,000).

 



--------------------------------------------------------------------------------



 



          “Aggregate Term Loan Commitment” means the aggregate amount of the
Term Loan Commitments of all of the Lenders.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
          “Applicable Rate” means, for any day, the following per annum rates
for the following Obligations:

                      APPLICABLE RATE     FOR EURODOLLAR   FOR ABR TYPE OF
OBLIGATION   BORROWING   BORROWING
Revolving Loan
    5.00 %     2.25 %
Participation Fee for Letters of Credit
    5.00 %        

          If the parties to the trademark license agreement among the Borrower,
the Parent and Atari Interactive, Inc. agree under terms reasonably acceptable
to the Administrative Agent to extend the license agreement beyond its current
maturity of 2013, then the interest rate or rates applicable to the Loans shall
be reduced on a blended basis, based on the Aggregate Revolving Commitment and
the Aggregate Term Loan Commitment, by 0.50% per annum if the extension is for
five years or more, 1.00% per annum if the extension is for ten years or more or
1.25% per annum if the extension is for fifteen years or more. If the Borrower
purchases the Atari brand, trademark and intellectual property from Atari
Interactive, Inc. on terms and with financing reasonably acceptable to the
Administrative Agent, the Administrative Agent agrees to enter into negotiations
with the goal, subject to the Borrower’s business prospects and approval of the
Administrative Agent’s Credit Committee of reducing the interest rate or rates
applicable to the Loans so that the blended rate based on the Maximum Aggregate
Revolving Commitment and the Aggregate Term Loan Commitment would be the LIBO
Rate plus 5.00% per annum.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A hereto or any other form approved by the Administrative Agent.

2



--------------------------------------------------------------------------------



 



          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” means Atari, Inc., a Delaware corporation.
          “Borrowing” means Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.
          “Borrowing Base Certificate” shall mean a certificate duly executed by
an officer of Borrower appropriately completed and in substantially the form of
Exhibit B.
          “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
consolidated Subsidiaries prepared in accordance with GAAP.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors nor (ii) appointed by directors so nominated; or (b) the
acquisition of direct or indirect Control of the Borrower by any Person or
group.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or

3



--------------------------------------------------------------------------------



 



application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender or the Issuing Lender (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Lender’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Class”, when used in reference to any (a) Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are Revolving
Loans or Term Loans, or (b) Commitment, refers to whether such Commitment is a
Revolving Commitment or a Term Loan Commitment.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means all property and interests in property now owned or
hereafter acquired by any Credit Party in or upon which a security interest or
Lien or mortgage is from time to time granted to the Administrative Agent, for
the benefit of the Holders of Obligations, whether under the Pledge and Security
Agreement, under any of the other Collateral Documents or under any of the other
Loan Documents.
          “Collateral Documents” means all agreements, instruments and documents
executed in connection with this Agreement pursuant to which the Administrative
Agent is granted a security interest in Collateral, including, the Pledge and
Security Agreement, and all other security agreements, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether heretofore, now, or hereafter executed by or on
behalf of the Borrower or any of its Subsidiaries and delivered to the
Administrative Agent or any of the Lenders, together with all agreements and
documents referred to therein or contemplated thereby.
          “Commitment” means a Revolving Commitment and/or a Term Loan
Commitment, as applicable.
          “Consolidated Capital Expenditures” means, with reference to any
period, the Capital Expenditures of the Borrower and its consolidated
Subsidiaries calculated on a consolidated basis for such period.
          “Consolidated EBITDA” means Consolidated Net Income plus, to the
extent deducted from revenues in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization, (v) extraordinary losses, (vi) charges in
Borrower’s third fiscal quarter of 2006 for discontinued operations in an amount
not to exceed $363,000, and (vii) restructuring charges in Borrower’s third and
fourth fiscal quarters of 2006 in an amount not to exceed $60,000 for either
fiscal quarter minus, to the extent included in Consolidated Net Income,
extraordinary gains, all calculated for the Borrower and its consolidated
Subsidiaries on a consolidated basis.
          “Consolidated Interest Expense” means, with reference to any period,
the interest expense (including interest expense under Capital Lease Obligations
that is treated as interest in

4



--------------------------------------------------------------------------------



 



accordance with GAAP) of the Borrower and its consolidated Subsidiaries
calculated on a consolidated basis for such period.
          “Consolidated Net Income” means, with reference to any period, the net
income (or loss) of the Borrower and its consolidated Subsidiaries calculated on
a consolidated basis for such period in accordance with GAAP.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Parties Guaranty” means that certain Guaranty (and any and all
supplements thereto) dated as of the Effective Date and executed by each
Subsidiary Guarantor, and, in the case of any guaranty by a Foreign Subsidiary,
any other guaranty agreements as are requested by the Administrative Agent and
its counsel, in each case as amended, restated, supplemented or otherwise
modified from time to time.
          “Credit Party” means the Borrower, the Subsidiary Guarantors and any
other Subsidiary required to become a Credit Party pursuant to Sections 5.09 and
5.10.
          “Customer” shall mean and include the account debtor with respect to
any Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with Borrower, pursuant
to which Borrower is to deliver any personal property or perform any services.
          “Customs” shall mean the United States of America Customs Department.
          “Deemed Dividend Problem” means, with respect to any Foreign
Subsidiary, such Foreign Subsidiary’s accumulated and undistributed earnings and
profits being deemed to be repatriated to the Borrower or the applicable parent
Domestic Subsidiary under Section 956 of the Code and the effect of such
repatriation causing adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
          “Dollars,” “dollars,” or “$” refers to lawful money of the United
States of America.

5



--------------------------------------------------------------------------------



 



          “Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Eligible Receivables” shall mean and include with respect to
Borrower, each Receivable of Borrower arising in the ordinary course of
Borrower’s business and which Lender, in its sole credit judgment which shall be
exercised in a commercially reasonable manner, shall deem to be an Eligible
Receivable, based on such considerations as Lender may from time to time deem
appropriate. A Receivable shall not be deemed eligible unless such Receivable is
subject to Lender’s first priority perfected security interest and no other Lien
(other than Liens permitted by Section 6.02 or by the Collateral Documents), and
is evidenced by an invoice or other documentary evidence reasonably satisfactory
to Lender. In addition, no Receivable shall be an Eligible Receivable if:
               (a) it arises out of a sale made by Borrower to (i) an Affiliate
of Borrower or (ii) a Person controlled by an Affiliate of Borrower;
               (b) it is due or unpaid more than sixty (60) days after the due
date;
               (c) fifty percent (50%) or more of the Receivables from such
Customer are not deemed Eligible Receivables hereunder. Such percentage may, in
Lender’s sole discretion, be increased or decreased from time to time;
               (d) any covenant, representation or warranty contained in this
Agreement with respect to such Receivable has been breached;
               (e) the Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent,
(vi) file a petition seeking to take advantage of any other law providing for
the relief of debtors, (vii) acquiesce to, or fail to have dismissed within
60 days after the filing thereof, any petition which is filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;
               (f) the sale is to a Customer outside the United States of
America or Canada, unless the sale is on letter of credit, guaranty or
acceptance terms, in each case acceptable to Lender in its sole discretion;
               (g) the sale to the Customer is on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment or any other repurchase or
return basis or is evidenced by chattel paper;

6



--------------------------------------------------------------------------------



 



               (h) Lender believes, in its sole judgment, that collection of
such Receivable is insecure or that such Receivable may not be paid by reason of
the Customer’s financial inability to pay;
               (i) the Customer is the United States of America, any state or
any department, agency or instrumentality of any of them, unless Borrower
assigns its right to payment of such Receivable to Lender pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq.
and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;
               (j) the goods giving rise to such Receivable have not been
shipped to the Customer or the services giving rise to such Receivable have not
been performed by Borrower or the Receivable otherwise does not represent a
final sale;
               (k) the Receivables of the Customer exceed a credit limit
determined by Lender, in its sole discretion, to the extent such Receivable
exceeds such limit;
               (l) the Receivable is subject to any offset, deduction, defense,
dispute, or counterclaim or the Customer is also a creditor or supplier of
Borrower, except, in the case of any of the foregoing, to the extent the
Customer has waived the right of setoff in a manner reasonably satisfactory to
Lender, and in each such case only to the extent of such offset, deduction,
defense, dispute, or counterclaim; or the Receivable is contingent in any
respect or for any reason;
               (m) Borrower has made any agreement with any Customer for any
deduction therefrom (but only to the extent of such deduction), except for
discounts or allowances made in the ordinary course of business for prompt
payment, all of which discounts or allowances are reflected in the calculation
of the face value of each respective invoice related thereto;
               (n) any return, rejection or repossession of the merchandise
covered by such Receivable has occurred, to the extent of the invoiced value of
such returned, rejected or repossessed merchandise;
               (o) such Receivable is not payable to Borrower; or
               (p) such Receivable is not otherwise satisfactory to Lender as
determined in good faith by Lender in the exercise of its discretion in a
reasonable manner.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of

7



--------------------------------------------------------------------------------



 



the Borrower or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of

8



--------------------------------------------------------------------------------



 



which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.19(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.17(a).
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Assistance Problem” means, with respect to any Foreign
Subsidiary, the inability of such Foreign Subsidiary to become a Subsidiary
Guarantor or to permit its Equity Interests from being pledged pursuant to a
pledge agreement on account of legal or financial limitations imposed by the
jurisdiction of organization of such Foreign Subsidiary or other relevant
jurisdictions having authority over such Foreign Subsidiary, in each case as
determined by the Borrower in its commercially reasonable judgment acting in
good faith and in consultation with its legal and tax advisors.
          “Financial Officer” means the chief executive officer, chief financial
officer (or acting chief financial officer), president, controller or treasurer
of the Borrower.
          “Financials” means the annual or quarterly or monthly financial
statements, and accompanying certificates and other documents, of the Borrower
required to be delivered pursuant to Section 5.01(a), 5.01(b) or 5.01(d).
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.
          “Formula Amount” shall have the meaning set forth in Section 2.01(a).
          “GAAP” means generally accepted accounting principles in the United
States of America.

9



--------------------------------------------------------------------------------



 



          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Holders of Obligations” means the holders of the Obligations from
time to time and shall include (i) each Lender and the Issuing Lender in respect
of its Loans, Deposit and LC Exposure, (ii) the Administrative Agent and the
Lenders in respect of all other present and future obligations and liabilities
of the Borrower and each Subsidiary of every type and description arising under
or in connection with the Credit Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Agreements
entered into with such Person by the Borrower or any Subsidiary, (iv) each
indemnified party under Section 9.03 in respect of the obligations and
liabilities of the Borrower to such Person hereunder and under the other Loan
Documents, and (v) their respective successors and (in the case of a Lender,
permitted) transferees and assigns.
          “Hostile Acquisition” means (a) the acquisition of the Equity
Interests of a Person through a tender offer or similar solicitation of the
owners of such Equity Interests which has not been approved by the board of
directors (or any other applicable governing body) of such Person or by similar
action if such Person is not a corporation or (b) any such acquisition as to
which such approval has been withdrawn.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by preferred
stock, bonds, debentures, notes or similar

10



--------------------------------------------------------------------------------



 



instruments, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, up to the value of the property subject to such Lien or, if greater, the
Indebtedness secured thereby that is assumed by such Person, (g) all Guarantees
by such Person of Indebtedness of others, (h) all Capital Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, and (k) all Off-Balance Sheet Liabilities of such Person. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Insolvency Event” has the meaning assigned to such term in
Section 9.14.
          “Intercompany Indebtedness” has the meaning assigned to such term in
Section 9.14.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Borrowing in accordance with Section 2.07.
          “Interest Payment Date” means with respect to any ABR Loan or
Eurodollar Loan, the last Business Day of each calendar month.
          “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Issuing Lender” means one of the Lenders designated by the
Administrative Agent, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such

11



--------------------------------------------------------------------------------



 



capacity as provided in Section 2.05(i). The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by an
Underlying Issuer by entering into a risk participation or other arrangement
with such Underlying Issuer to reimburse such Underlying Issuer in respect of
Letters of Credit.
          “LC Disbursement” means a payment made by the Issuing Lender pursuant
to a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
          “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption in accordance with the terms of this Agreement, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means this Agreement, any promissory notes executed
and delivered pursuant to Section 2.09(e), the Collateral Documents, the Credit
Parties Guaranty, and any and all other instruments and documents executed and
delivered in connection with any of the foregoing.

12



--------------------------------------------------------------------------------



 



          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, performance, prospects or condition (financial or
otherwise) of the Borrower and the Subsidiaries taken as a whole, (b) the
ability of the Borrower to perform any of its obligations under this Agreement
or (c) the validity or enforceability of this Agreement or the rights of or
benefits available to the Administrative Agent and the Lenders under this
Agreement and the other Loan Documents.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrower and its Subsidiaries in an aggregate principal
amount exceeding $1,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
          “Maturity Date” means November 3, 2009.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Debt” means, with reference to any date of determination, (i) all
Indebtedness of the Borrower minus (ii) the aggregate amount of all cash and
cash equivalents held by the Borrower.
          “Net Proceeds” means, with respect to any event (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds, but only as and when received, (ii) in the case of a
casualty, insurance proceeds, and (iii) in the case of a condemnation or similar
event, condemnation awards and similar payments, net of (b) the sum of (i) all
fees and out-of-pocket expenses paid by the Borrower and the Subsidiaries to
third parties (other than fees and expenses paid to Affiliates at prices or on
terms and conditions less favorable to the Borrower or any such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made by the Borrower and the Subsidiaries as a result of
such event to repay Indebtedness (other than Loans) secured by such asset, and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
the Borrower and the Subsidiaries, and the amount of any reserves established by
the Borrower and the Subsidiaries to fund contingent liabilities reasonably
estimated to be payable that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer); provided that
“Net Proceeds” shall include on a dollar-for-dollar basis all amounts remaining
in such reserve after such liability shall have been satisfied in full or
terminated.

13



--------------------------------------------------------------------------------



 



          “Obligations” means all Loans, LC Disbursements, advances, debts,
liabilities, obligations, covenants and duties owing by the Borrower or any
Subsidiary to the Administrative Agent, any Lender, the Issuing Lender, any
Affiliate of the Administrative Agent or any Lender, the Issuing Lender, or any
indemnified Person hereunder, of any kind or nature, present or future, arising
under this Agreement, any Collateral Document, any Swap Agreement (to the extent
such Swap Agreement is with a Lender or its Affiliate) or any other Loan
Document, including obligations owing to Lenders under Section 2.05, whether or
not evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification, or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired. The term
includes all interest, charges, expenses, fees, reasonable attorneys’ fees and
disbursements, reasonable paralegals’ fees (in each case whether or not
allowed), and any other sum chargeable to the Borrower or any Subsidiary under
this Agreement or any other Loan Document.
          “Off-Balance Sheet Liabilities” of a Person means (a) any repurchase
obligation or liability of such Person or any Subsidiary thereof with respect to
receivables sold by such Person or such Subsidiary, (b) any liability under any
sale and leaseback transaction which does not create a liability on the
consolidated balance sheet of such Person or any Subsidiary thereof, (c) any
liability of such Person or any Subsidiary thereof under any financing lease,
so-called “synthetic” lease or “tax ownership operating lease” transaction,
(d) any obligation under a receivables purchase facility or other similar asset
securitization transaction that would be characterized as principal if such
facility were structured as a secured lending transaction rather than a
purchase, or (e) any obligation of such Person or any Subsidiary thereof arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which, in the case of the foregoing clauses,
does not constitute a liability on the consolidated balance sheet of such Person
or any Subsidiary thereof.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Parent” shall mean Infogrames Entertainment S.A., a French
corporation.
          “Participant” has the meaning set forth in Section 9.04.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means any Acquisition (excluding in any event
a Hostile Acquisition) if, at the time of and immediately after giving effect
thereto, (a) no Default has occurred and is continuing or would arise after
giving effect thereto, (b) the principal business of such Person shall be in the
same line of business as, or otherwise reasonably related to, a business in
which the Borrower is engaged on the Effective Date, (c) each Subsidiary formed
for the purpose of or resulting from such Acquisition shall (i) to the extent
required by Section 5.10, become a Subsidiary Guarantor and (ii) to the extent
required by Section 5.11, grant a first-

14



--------------------------------------------------------------------------------



 



priority perfected security interest (subject in any case to Liens permitted by
Section 6.02 or by the Collateral Documents) in all of its owned property, and
all of the Equity Interests of such Subsidiary shall be owned directly by the
Borrower or, to the extent so required by such definition, a Subsidiary
Guarantor, and all actions required to be taken with respect to such acquired or
newly formed Subsidiary under Sections 5.10 and 5.11 shall have been taken,
(d) the Borrower and the Subsidiaries are in compliance, on a pro forma basis
acceptable to the Administrative Agent after giving effect to such Acquisition,
with the covenants contained in Sections 6.12, 6.13, 6.14, 6.15 and 6.16
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are available, as if such Acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance, (e) no material challenge to such Acquisition
(excluding the exercise of appraisal rights) shall be pending or threatened by
any shareholder or director of the seller or Person to be acquired, (f) all
material governmental and corporate approvals required in connection therewith
shall have been obtained, and (g) the Borrower has delivered to the
Administrative Agent an officers’ certificate certifying as to clauses (a), (b),
(c), (d), (e) and (f) above, together with all relevant financial information
for the Person or assets to be acquired and reasonably detailed calculations
demonstrating satisfaction of the requirements described herein.
          “Permitted Encumbrances” means:
          (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;
          (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;
          (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
          (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
          (e) judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;
          (f) easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and
          (g) Liens in favor of the Administrative Agent for the benefit of the
Holders of Obligations.

15



--------------------------------------------------------------------------------



 



provided that, except as set forth in clause (g) above, the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.
          “Permitted Investments” means:
          (a) direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America, in each case maturing within one year from the date of acquisition
thereof;
          (b) investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a rating of
at least A-2 from S&P and at least P-2 from Moody’s;
          (c) investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
          (d) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
          (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000;
          (f) in the case of investments of any Foreign Subsidiary or
non-domestic branch of the Borrower, securities issued by any foreign government
or any political subdivision of any foreign government or any public
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof and, at the time of acquisition thereof, having an
investment grade credit rating obtainable from S&P, Moody’s, or other generally
recognized rating agency; and
          (g) in the case of investments by any Foreign Subsidiary or
non-domestic branch of the Borrower, investments in time deposits maturing
within one year from the date of acquisition thereof issued or guaranteed by or
placed with any highly capitalized commercial bank which is located in the
jurisdiction where such non-domestic branch of the Borrower or such Foreign
Subsidiary is located and which bank has an investment grade credit rating
obtainable from S&P, Moody’s or other generally recognized rating agency.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

16



--------------------------------------------------------------------------------



 



          “Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the Effective Date, by and among the Credit Parties party
thereto and the Administrative Agent for the benefit of the Holders of
Obligations, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
          “Prime Rate” means for any day the prime rate as published for each
Business Day (or if such a day is not a Business Day, the immediately preceding
Business Day) in the Wall Street Journal under the caption “Money Rates, Prime
Rate.”
          “Pro Forma EBITDA” means, with respect to any target entity acquired
pursuant to a Permitted Acquisition, the amount of such target’s EBITDA for the
most recent trailing four (4) fiscal quarter period ending as of the last day of
the fiscal quarter preceding the closing of the respective Permitted Acquisition
for which financial statements are available, adjusted as provided herein. Such
amount shall be determined by the Borrower and shall be subject to the consent
of the Administrative Agent acting in good faith, based upon and derived from
financial information delivered to the Administrative Agent prior to the
consummation of such Permitted Acquisition. In each instance, such target’s
historical EBITDA shall be adjusted by: (x) verifiable cost savings attributable
to operating efficiencies reasonably expected to be realized by such target as
operated and controlled by the Borrower or by a Subsidiary of the Borrower and
(y) an amount which gives effect to the prorating of any year end adjustments
made to the most recent annual financial statements of such target and which
should have been accrued during such year in accordance with GAAP, all of which
shall be reasonably determined by the Borrower, and must be consented to by the
Administrative Agent in good faith (Pro Forma EBITDA for such target as
calculated and consented to as of such closing being referred to as the “Initial
Pro Forma EBITDA”). After the closing of such Permitted Acquisition and unless
otherwise agreed by the Administrative Agent and the Borrower, Pro Forma EBITDA
with respect thereto shall equal Initial Pro Forma EBITDA multiplied by a
fraction the numerator of which is three hundred sixty five (365) less the
number of days after the closing of the Permitted Acquisition included in any
period for which financial statements have been delivered and the denominator of
which is three hundred sixty five (365).
          “Receivables” shall mean and include all of Borrower’s accounts,
contract rights, instruments (including promissory notes and other instruments
evidencing Indebtedness owed to Borrower by Affiliates), documents, chattel
paper (whether tangible or electronic), general intangibles relating to
accounts, drafts and acceptances, and all other forms of obligations owing to
Borrower arising out of or in connection with the sale, lease or other
disposition of Inventory or the rendition of services and all guarantees and
other security therefor, whether secured or unsecured, now existing or hereafter
created.
          “Receivables Advance Rate” shall have the meaning set forth in Section
2.01(a)(ii)(B)(i).
          “Register” has the meaning set forth in Section 9.04.

17



--------------------------------------------------------------------------------



 



          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, trustees, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, and unused Commitments not otherwise described herein representing
more than 50% of the sum of the total Revolving Credit Exposures and unused
Commitments at such time.
          “Reserves” shall mean such reserves against availability as Lender may
reasonably deem proper and necessary from time to time, including reserves for
unpaid license fees and royalty obligations owed by the Borrower.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any option, warrant or other
right to acquire any such Equity Interests in the Borrower.
          “Revolving Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans and to acquire participations
in Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure at such time.
          “Revolving Credit Note” has the meaning set forth in Section 2.01(a).
          “Revolving Loan” means a Loan made pursuant to clause (a) of
Section 2.01.
          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
          “Sale and Leaseback Transaction” means any sale or other transfer of
assets or property by any Person with the intent to lease any such asset or
property as lessee.

18



--------------------------------------------------------------------------------



 



          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any subsidiary of the Borrower.
          “Subsidiary Guarantor” means each Subsidiary of the Borrower (other
than any Affected Foreign Subsidiary). On the Effective Date there will be no
Subsidiary Guarantors.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Term Loan” means a Loan made pursuant to Section 2.01(c).
          “Term Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Term Loan hereunder, expressed as
an amount representing the maximum principal amount of the Term Loan to be made
by such Lender hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Term Loan Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Term Loan Commitment, as applicable.
          “Total Consideration” means the total consideration and other amounts
payable in connection with any Acquisition, including any portion of the
consideration payable in cash, any consideration constituting the deferred
purchase price for such Acquisition and all Indebtedness, liabilities and
contingent obligations incurred or assumed in connection with such Acquisition.
          “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.

19



--------------------------------------------------------------------------------



 



          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the LIBO Rate or the Alternate Base
Rate.
          “Underlying Issuer” means Deutsche Bank AG, New York Branch or another
bank reasonably acceptable to the Borrower designated by the Issuing Bank to
issue one or more Letters of Credit.
          “Unrestricted Liquid Assets” means, on any date, the aggregate amount
of Borrower’s and its Domestic Subsidiaries’ cash and Permitted Investments that
are free from all Liens (including Permitted Encumbrances other than those in
favor of the Administrative Agent), setoff (other than ordinary course setoff
rights of a depository bank or securities intermediary arising under a bank
depository or securities intermediary agreement for customary fees, changes and
other account-related expenses due to such depository bank or securities
intermediary thereunder), counterclaim, recoupment, defense or other right in
favor of any Person plus the amount of undrawn availability under Section 2.01.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

20



--------------------------------------------------------------------------------



 



          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
The Credits
          SECTION 2.01. Commitments.
          (a) Subject to the terms and conditions set forth herein, each Lender
agrees to make Revolving Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Commitment, or (ii) the aggregate amount of the Lenders’ Revolving Credit
Exposures exceeding the lesser of (A) the Aggregate Revolving Commitment or
(B) an amount equal to:
     (i) up to 80% (the “Receivables Advance Rate”) of Eligible Receivables,
minus
     (ii) the aggregate amount of outstanding Letters of Credit, minus
     (iii) Reserves.
The amount derived from Section 2.1(a)(ii)(B)(i) minus
Section 2.1(a)(ii)(B)(iii) at any time and from time to time shall be referred
to as the “Formula Amount”. The Revolving Loans shall be evidenced by a note
(“Revolving Credit Note”) substantially in the form attached hereto as
Exhibit C. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, repay and reborrow Revolving Loans.
          (b) Discretionary Rights. The Receivables Advance Rate may be
(i) decreased by Lender at any time and from time to time, and (ii) increased by
Lender at any time and from time to time after the Receivables Advance Rate has
been decreased, but in no event to levels higher than the initial Receivables
Advance Rate, in each case in the exercise of Lender’s sole discretion. Borrower
consents to any such decreases and acknowledges that decreasing the Receivables
Advance Rate or increasing the Reserves may limit or restrict Advances requested
by Borrower. Lender shall give Borrower five (5) days prior written notice of
its intention to decrease the Receivables Advance Rate.

21



--------------------------------------------------------------------------------



 



          (c) Subject to additional business and legal due diligence on the
Borrower, including, but not limited to, valuation of the intellectual property
owned and/or used by the Borrower, with results satisfactory to the
Administrative Agent in its sole discretion, the Administrative Agent and the
Lenders may enter into an amendment to this Credit Agreement pursuant to which
the Lenders may make Term Loans in an aggregate amount up to $20,000,000 (the
“Term Loans”), which Term Loans shall be available in not more than three
(3) separate draws beginning on the effective date of the amendment to this
Credit Agreement providing for such Term Loans and ending on the first
anniversary of the Effective Date. The Administrative Agent retains the right in
its sole discretion to provide the Term Loans in two or more separate tranches.
          SECTION 2.02. Loans and Borrowings.
          (a) Each Revolving Loan shall be made as part of a Borrowing
consisting of Revolving Loans made by the Lenders ratably in accordance with
their respective Revolving Commitments. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several,
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required hereunder.
          (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $500,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $500,000; provided that an ABR
Revolving Borrowing may be made in an aggregate amount that is equal to the
entire unused balance of the total Revolving Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of five (5) Eurodollar Revolving Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, one (1) Business Day before the

22



--------------------------------------------------------------------------------



 



date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          SECTION 2.04. [Intentionally omitted].
          SECTION 2.05. Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit for its own account, in a
form reasonably acceptable to the Administrative Agent and the Issuing Lender,
at any time and from time to time during the Availability Period. In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Lender relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
Issuing Lender and the Administrative Agent (reasonably in advance of the

23



--------------------------------------------------------------------------------



 




requested date of issuance, amendment, renewal or extension), but in any event
at least three Business Days in advance of the requested action, a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the name and address
of the beneficiary thereof, and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Lender, the Borrower also shall submit a letter of credit application on
the Issuing Lender’s standard form in connection with any request for a Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrower shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $10,000,000 and (ii) the total Revolving Credit Exposures shall not
exceed the Aggregate Revolving Commitment.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date. Any Letter of Credit
may provide by its terms that it may be extended for additional successive
one-year periods on terms reasonably acceptable to the Issuing Lender. Any
Letter of Credit providing for automatic extension shall be extended upon the
then current expiration date without any further action by any Person unless the
Issuing Lender shall have given notice to the applicable beneficiary (with a
copy to the Borrower) of the election by the Issuing Lender not to extend such
Letter of Credit, such notice to be given not fewer than forty five (45) days
prior to the then current expiration date of such Letter of Credit, provided
that no Letter of Credit may be extended automatically or otherwise beyond the
date that is five (5) Business Days prior to the Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the Lenders, the Issuing
Lender hereby grants to each Lender, and each Lender hereby acquires from the
Issuing Lender, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Lender, such Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Lender and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

24



--------------------------------------------------------------------------------



 



          (e) Reimbursement. If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 10:00 a.m., New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing. If the Borrower fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders). Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Lender or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Lender, then to such Lenders and the Issuing Lender as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse the
Issuing Lender for any LC Disbursement (other than the funding of ABR Revolving
Loans as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of
     (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein,
     (ii) any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent or invalid in any respect or any statement therein
being untrue or inaccurate in any respect,
     (iii) payment by the Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or
     (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,

25



--------------------------------------------------------------------------------



 



constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. Neither the Administrative Agent,
the Lenders nor the Issuing Lender, nor any of their Related Parties, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Lender. The
parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of the Issuing Lender (as finally determined by a
court of competent jurisdiction), the Issuing Lender shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion and in the absence of any injunction or other legal restriction on
its so doing, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Lender shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Lender has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Lender and the Lenders with respect to any such LC
Disbursement.
          (h) Interim Interest. If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Lender, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Lender shall be for the account of such Lender to the extent of such payment.
          (i) Replacement of the Issuing Lender. The Issuing Lender may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Lender and the successor Issuing Lender. The
Administrative Agent shall notify the

26



--------------------------------------------------------------------------------



 



Lenders of any such replacement of the Issuing Lender. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Lender pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the Issuing Lender under this Agreement with respect to Letters of Credit to be
issued by it thereafter and (ii) references herein to the term “Issuing Lender”
shall be deemed to refer to such successor or to any previous Issuing Lender, or
to such successor and all previous Issuing Lenders, as the context shall
require. After the replacement of an Issuing Lender hereunder, the replaced
Issuing Lender shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Lender under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an interest – bearing account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to 105% of the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Interest or profits, if any,
shall accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Lender for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) and
the accrued interest and profits thereon shall be returned to the Borrower
within three Business Days after all Events of Default have been cured or
waived.
          SECTION 2.06. Funding of Borrowings.
          (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by crediting
by 3:00 p.m., New York City time, the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that ABR

27



--------------------------------------------------------------------------------



 



Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
Issuing Lender.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          SECTION 2.07. Interest Elections.
          (a) Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Revolving Borrowing.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

28



--------------------------------------------------------------------------------



 



     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
          SECTION 2.08. Termination and Reduction of Commitments.
          (a) Unless previously terminated, the Revolving Commitments shall
terminate on the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is not less than $1,000,000 and in integral multiples
of $500,000 in excess thereof, (ii) the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the Revolving Credit Exposures
would exceed the Aggregate Revolving Commitment and (iii) if at any time before
any Term Loans are made, the Borrower satisfies the prepayment requirements set
forth in this Section 2.08(b) by remitting a prepayment fee to the
Administrative Agent for the ratable benefit of the Lenders with Revolving
Commitments in an amount equal to 20% of the aggregate amount by which the
Aggregate Revolving Commitment is reduced.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least one Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the

29



--------------------------------------------------------------------------------



 



Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments with respect to such Class.
          SECTION 2.09. Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
          SECTION 2.10. [Intentionally omitted]
          SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, provided that the Borrower pays the funding compensation required by
Section 2.16 and such prepayment is in a minimum amount equal to $1,000,000 or
any integral multiple of $500,000 in excess thereof in the case of any ABR
Borrowing, and $1,000,000 or any integral multiple of $500,000 in excess thereof
in the case of any Eurodollar Borrowing.

30



--------------------------------------------------------------------------------



 



          (b) In the event and on such occasion the total Revolving Credit
Exposures exceed the lesser of the Aggregate Revolving Commitment or the Formula
Amount, the Borrower shall prepay Revolving Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(j)) in an aggregate amount equal
to such excess.
          (c) In the event and on such occasion the Borrower or any Subsidiary
receives Net Proceeds from the issuance or sale by the Borrower or any
Subsidiary of any Equity Interests, in each case within three (3) Business Days
after the Borrower’s or any Subsidiaries’ receipt of such Net Proceeds, the
Borrower shall make a mandatory prepayment of the Loans in an aggregate amount
equal to 100% of such Net Proceeds; provided, however, that, so long as no Event
of Default has occurred and is continuing, no such repayment shall be applied
without Borrower’s consent to any Eurodollar Rate Loan until the last day of the
Interest Period therefor.
          (d) In the event and on such occasion the Borrower or any Subsidiary
receives Net Proceeds from the incurrence by the Borrower or any Subsidiary of
any Indebtedness pursuant to Section 6.01(h) or any other Indebtedness not
permitted pursuant to Section 6.01, in each case within three (3) Business Days
after the Borrower’s or any Subsidiaries’ receipt of such Net Proceeds, the
Borrower shall make a mandatory prepayment of the Loans in an aggregate amount
equal to 100% of such Net Proceeds; provided, however, that, so long as no Event
of Default has occurred and is continuing, no such repayment shall be applied
without Borrower’s consent to any Eurodollar Rate Loan until the last day of the
Interest Period therefor.
          (e) In the event and on such occasion the Borrower or any Subsidiary
receives any Net Proceeds from the sale, transfer, lease or other disposition
(including pursuant to a sale and leaseback transaction) of any property or
asset of any Borrower or any Subsidiary, other than (i) dispositions described
in clauses (a), (b) and (c) of Section 6.10 and (ii) other dispositions
resulting in aggregate Net Proceeds not exceeding (A) $100,000 in the case of
any single transaction or series of related transactions or (B) $250,000 for all
such dispositions during any fiscal year of the Borrower, in each case within
three (3) Business Days after the Borrower’s or any Subsidiary’s receipt of such
Net Proceeds, the Borrower shall make a mandatory prepayment of the Loans in an
aggregate amount equal to 100% of such Net Proceeds; provided, however, that, so
long as no Event of Default has occurred and is continuing, no such repayment
shall be applied without Borrower’s consent to any Eurodollar Rate Loan until
the last day of the Interest Period therefor.
          (f) In the event and on such occasion the Borrower or any Subsidiary
receives any Net Proceeds from any casualty or other insured damage to, or any
taking under power of eminent domain or by casualty or other insured damage to,
or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary, within
three (3) Business Days after the Borrower’s or any Subsidiaries’ receipt of
such Net Proceeds, the Borrower shall, except as otherwise permitted below, make
a mandatory prepayment of the Loans in an aggregate amount equal to 100% of such
Net Proceeds, but only to the extent that (i) the Net Proceeds therefrom have
not been applied to

31



--------------------------------------------------------------------------------



 



repair, restore or replace such property or asset or to acquire real property,
equipment or other tangible assets to be used in the business of the Borrower
and the Subsidiaries within 90 days after receipt of such Net Proceeds or (ii) a
written contract or agreement has not been entered into during such 90-day
period to so apply such Net Proceeds during the period ending 180 days after
such receipt; provided, however, that, so long as no Event of Default has
occurred and is continuing, no such repayment shall be applied without
Borrower’s consent to any Eurodollar Rate Loan until the last day of the
Interest Period therefor.
          (g) Prior to any optional or mandatory prepayment of Borrowings
hereunder, the applicable Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment.
          SECTION 2.12. Fees.
          (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at a per annum rate
of 0.75% on the average daily unused amount of the Revolving Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Revolving Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Revolving
Commitment terminates, then such commitment fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Revolving Commitment terminates to but excluding the date on
which such Lender ceases to have any Revolving Credit Exposure. Accrued
commitment fees shall be payable in arrears on the last day of each calendar
month and on the date on which the Revolving Commitments terminate, commencing
on the first such date to occur after the date hereof; provided that any
commitment fees accruing after the date on which the Commitments terminate shall
be payable on demand. All commitment fees and amounts payable in respect of
Deposits shall be computed on the basis of a year of 365 (or 366 days in a leap
year) days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender with a Revolving Commitment a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Lender a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the LC Exposure during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Lender’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of each calendar month; provided that
all such fees shall be payable on the date on which the Commitments terminate
and any such fees accruing after the date on which the Commitments terminate
shall be payable on demand. Any other fees payable to the Issuing Lender
pursuant to

32



--------------------------------------------------------------------------------



 



this paragraph shall be payable within 10 days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 365 (or
366 days in a leap year) days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
          (d) All fees payable hereunder or under any other Loan Document shall
be paid on the dates due, in immediately available funds, to the Administrative
Agent (or to the Issuing Lender, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders. Fees paid shall not be refundable under any circumstances.
          SECTION 2.13. Interest.
          (a) The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
          (c) Notwithstanding the foregoing, if (i) an Event of Default
described in clause (h) or (i) of Article VII has occurred and is continuing or
(ii) any principal of or interest on any Loan or any fee or other amount payable
by the Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate, LIBO
Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

33



--------------------------------------------------------------------------------



 



          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period;
          (b) the Administrative Agent is advised by the Required Lenders that
the LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period; or
          (c) the Administrative Agent is advised by any Lender that maintenance
of its Eurodollar Loans at a suitable lending office for funding or booking its
Loans hereunder would violate any applicable law, rule, regulation or directive,
whether or not having the force of law;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
          SECTION 2.15. Increased Costs.
          (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the LIBO Rate) or the Issuing Lender; or
     (ii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

34



--------------------------------------------------------------------------------



 



          (b) If any Lender or the Issuing Lender determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
          (c) A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of
          (a) the payment of any principal of any Eurodollar Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default),
          (b) the conversion of any Eurodollar Loan to a Loan of a different
Interest Period other than on the last day of the Interest Period applicable
thereto,
          (c) the failure to borrow, convert, continue or prepay any Revolving
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or
          (d) the assignment of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrower pursuant to Section 2.19, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of

35



--------------------------------------------------------------------------------



 



     (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over
     (ii) the amount of interest which would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
          SECTION 2.17. Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
     (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or Issuing Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made,
     (ii) the Borrower shall make such deductions and
     (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder or
under any other Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by

36



--------------------------------------------------------------------------------



 



the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing
Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
          SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no time is expressly
required, prior to 12:00 noon, New York City time) on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its

37



--------------------------------------------------------------------------------



 



main offices at New York, New York or to such other office within the United
States of America as otherwise designated from time to time by the
Administrative Agent, except payments to be made directly to the Issuing Lender
as expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder of under any other Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder or under any other Loan Document shall be made
in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, and participations in LC Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans, participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans, and participations in LC Disbursements; provided that
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
     (ii) the provisions of this paragraph shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

38



--------------------------------------------------------------------------------



 



          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender delivers a notice pursuant to Section 2.14(c), or if
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender
refuses to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement or the other Loan Documents
requiring the consent of the Required Lenders or all Lenders (or all affected
Lenders) pursuant to Section 9.02 and the same have been approved by such
Lenders, as applicable (or would have been approved by such Lenders with the
disapproving Lender’s consent), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in

39



--------------------------------------------------------------------------------



 



Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that
     (i) the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Lender), which consent shall not unreasonably be withheld,
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
ARTICLE III
Representations and Warranties
          The Borrower represents and warrants to the Administrative Agent and
the Lenders that:
          SECTION 3.01. Organization; Powers. The Borrower is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted or proposed to be conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
Schedule 3.01 hereto identifies the Borrower and each Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by the Borrower or such Subsidiary, and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class issued and outstanding. All of the outstanding
shares of capital stock and other equity interests of the Borrower are validly
issued and outstanding and fully paid and nonassessable and all such shares and
other equity interests indicated on Schedule 3.01 as owned by the Borrower are
owned, beneficially and of record, by the Borrower free and clear of all Liens
(other than Liens created by the Collateral Documents).
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within the Borrower’s corporate or other organizational powers, as applicable,
and have been duly

40



--------------------------------------------------------------------------------



 



authorized by all necessary corporate or other organizational action and, if
required, stockholder or other equity holder action, as applicable. This
Agreement, and each of the other Loan Documents, has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law and to
requirements of reasonableness, good faith and fair dealing.
          SECTION 3.03. Governmental Approvals; No Conflicts. Except as set
forth on Schedule 3.03, the Transactions
          (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect,
          (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any order of any
Governmental Authority,
          (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or its assets, or give
rise to a right thereunder to require any payment to be made by the Borrower,
and
          (d) will not result in the creation or imposition of any Lien on any
asset of the Borrower except Liens created under the Loan Documents.
          SECTION 3.04. Financial Condition; No Material Adverse Change.
          (a) The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended March 31, 2006 reported on by
Deloitte & Touche LLP, independent public accountants and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended September 30, 2006,
certified by a Financial Officer. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP.
          (b) Except as disclosed in the financial statements referred to above
or the notes thereto and except for the Disclosed Matters, after giving effect
to the Transactions, none the Borrower or the Subsidiaries has, as of the
Effective Date, any contingent liabilities that would reasonably be expected to
have a Material Adverse Effect.
          (c) Since March 31, 2006, there has been no material adverse change in
the business, assets, operations, performance, prospects or condition (financial
or otherwise) of the Borrower and its Subsidiaries, taken as a whole, except as
disclosed in the Forms 10-Q and 8-K filed by the Borrower with the Securities
and Exchange Commission since March 31, 2006 and prior to the Effective Date.

41



--------------------------------------------------------------------------------



 



          SECTION 3.05. Properties.
          (a) The Borrower has good title to, or valid leasehold interests in,
all its real and personal property material to its business, except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.
          (b) The Borrower owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Borrower does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (c) Schedule 3.05 sets forth the address of each parcel of real
property that is owned, and each material parcel of property that is leased, by
the Borrower or any of the Subsidiaries.
          SECTION 3.06. Litigation, Labor Matters and Environmental Matters.
          (a) There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting, the Borrower or any of its
Subsidiaries (i) that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.
          (b) There are no labor controversies pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) which could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, or (ii) that involve this
Agreement or the Transactions.
          (c) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries:
     (i) has failed to comply with any Environmental Law or to obtain, maintain
or comply with any permit, license or other approval required under any
Environmental Law;
     (ii) has become subject to any Environmental Liability;
     (iii) has received notice of any claim with respect to any Environmental
Liability; or
     (iv) knows of any basis for any Environmental Liability.
          (d) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect. The Borrower shall update Schedule 3.06 as and when appropriate,
although the inclusion of new information on Schedule 3.06 shall not mean that
the new development or condition does not constitute a Default.

42



--------------------------------------------------------------------------------



 



          SECTION 3.07. Compliance with Laws and Agreements; No Burdensome
Restrictions.
          (a) The Borrower is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The Borrower is
not in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any (i) agreement or
instrument to which it is a party, which default would reasonably be expected to
have a Material Adverse Effect or (ii) any agreement or instrument evidencing or
governing Indebtedness.
          (b) The Borrower is not party or subject to any law, regulation, rule
or order, or any obligation under any agreement or instrument, that has a
Material Adverse Effect.
          (c) The Borrower is not in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
(i) agreement or instrument to which it is a party, which default would
reasonably be expected to have a Material Adverse Effect or (ii) any agreement
or instrument evidencing or governing Indebtedness.
          SECTION 3.08. Investment Company Status. The Borrower is not an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
          SECTION 3.09. Taxes. The Borrower has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes shown thereon as required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability has occurred or is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect. The present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $1,000,000 the fair market value of the assets of
such Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$1,000,000 the fair market value of the assets of all such underfunded Plans.
          SECTION 3.11. Disclosure. The Borrower has disclosed to the Lenders
all contractual, corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. The reports, financial statements, certificates or other

43



--------------------------------------------------------------------------------



 



information furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) in the aggregate do not contain any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
          SECTION 3.12. No Default. The Borrower is in compliance in all
material respects with the terms and conditions of this Agreement, and no
Default has occurred and is continuing.
          SECTION 3.13. Liens. There are no Liens on any of the real or personal
properties of the Borrower or any Subsidiary except for Liens permitted by
Section 6.02.
          SECTION 3.14. Contingent Obligations. Other than any liability
incident to any litigation, arbitration or proceeding which could not reasonably
be expected to have a Material Adverse Effect, the Borrower has no material
contingent obligations not provided for or disclosed in the financial statements
referred to in Section 3.04.
          SECTION 3.15. Regulation U.
          (a) Margin stock (as defined in Regulation U) constitutes less than
25% of the value of those assets of the Borrower and its Subsidiaries which are
subject to any limitation on sale, pledge, or other restriction hereunder.
          (b) The Borrower shall use the proceeds of the Loans solely for the
purposes set forth in Section 5.08. No part of the proceeds of the Loans will be
used, directly or indirectly, for the purpose of purchasing or carrying any
margin stock within the meaning of Regulation U of the Board or to extend credit
to others for the purpose of purchasing or carrying any such margin stock.
          SECTION 3.16. Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date and immediately following the making
of each Loan and each issuance of a Letter of Credit and after giving effect to
the application of the proceeds of such Loans and Letters of Credit, (a) the
fair value (measured on a going concern basis) of the assets of the Credit
Parties, taken as a whole, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value
(measured on a going concern basis) of the property of the Credit Parties, taken
as a whole, will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured in
the ordinary course of business; (c) the Credit Parties, taken as a whole, will
be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(d) the Credit Parties, taken as a whole, will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the
Effective Date.

44



--------------------------------------------------------------------------------



 



          SECTION 3.17. Insurance. The Borrower maintains, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations. Schedule 3.17
sets forth a description of all material insurance maintained by or on behalf of
the Borrower as of the Effective Date. As of the Effective Date, all premiums in
respect of such insurance that are due and payable have been paid. The Borrower
believes that the insurance maintained by or on behalf of the Borrower is
adequate.
          SECTION 3.18. Collateral Documents. The Collateral Documents create,
as security for the obligations purported to be secured thereby, a valid and
enforceable interest in and Lien on all of the properties covered thereby in
favor of the Administrative Agent, and upon the filing of any financing
statements, notices or mortgages contemplated thereby in the offices specified
therein, such Liens (other than Liens permitted under Section 6.02 and the
Collateral Documents) shall be superior to and prior to the right of all third
Persons and subject to no other Liens.
ARTICLE IV
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Lender to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include facsimile transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
          (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Clifford Chance US LLP, counsel for the Borrower,
substantially in the form of Exhibit D hereto, and covering such other matters
relating to the Credit Parties, this Agreement or the Transactions as the
Required Lenders shall reasonably request. The Borrower hereby requests such
counsel to deliver such opinion.
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to (i) the organization, existence and good standing of the Borrower,
(ii) the authorization of the Transactions and (iii) any other legal matters
relating to the Credit Parties, this Agreement or the Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.
          (d) All governmental and third party approvals necessary or, in the
discretion of the Administrative Agent, advisable in connection with the
financing contemplated hereby and the continuing operations of the Borrower and
its Subsidiaries shall have been obtained and be continuing in full force and
effect.

45



--------------------------------------------------------------------------------



 



          (e) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
          (f) The Lenders and the Administrative Agent shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
          (g) The Administrative Agent shall have determined that (i) there is
an absence of any material adverse change or disruption in primary or secondary
loan syndication markets, financial markets or in capital markets generally that
would likely impair syndication of the Loans and other extensions of credit
hereunder, and (ii) the Borrower has cooperated with the Administrative Agent’s
syndication efforts, including, by providing the Administrative Agent with
information regarding the Borrower’s and its Subsidiaries’ operations and
prospects and such other information as the Administrative Agent reasonably
deems necessary to successfully syndicate the Loans and other credit extensions
hereunder.
          (h) The Administrative Agent shall have received results satisfactory
to the Administrative Agent of all aspects of its due diligence investigation of
the Borrower and its Subsidiaries (including contingent liabilities and
contractual obligations).
          (i) All other legal and regulatory matters shall be satisfactory to
the Administrative Agent and the Lenders.
          (j) There shall be no pending or threatened litigation, arbitration,
administrative proceeding or consent decree that would reasonably be expected to
(a) result in a Material Adverse Effect or (b) have a material adverse effect on
the ability of the Credit Parties to consummate the Transactions.
          (k) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may request, all in form
and substance satisfactory to the Administrative Agent and its counsel and as
further described in the list of closing documents attached as Exhibit F hereto,
it being agreed by the Lenders that no blocked account agreement with HSBC Bank,
National Association shall be required provided the Borrower closes its payroll
account with HSBC Bank, National Association within ninety (90) days of the
Effective Date and its non-payroll account within thirty (30) days after the
Effective Date.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Lender to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to

46



--------------------------------------------------------------------------------



 



Section 9.02) at or prior to 3:00 p.m., New York City time, on the date hereof
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Lender to issue,
amend, renew or extend any Letter of Credit (including the incorporation of the
Existing Letters of Credit hereunder) herein, is subject to the satisfaction of
the following conditions:
          (a) The representations and warranties of the Borrower and its
Subsidiaries set forth in this Agreement and each other Loan Document shall be
true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent that such representations
or warranties were made with respect to a specific date.
          (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
          (c) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, the aggregate of the Revolving Credit Exposures does not
exceed the Aggregate Revolving Commitment.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
          SECTION 5.01. Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:
          (a) within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

47



--------------------------------------------------------------------------------



 



          (b) within 45 days after the end of each fiscal quarter of each fiscal
year of the Borrower, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year and the figures budgeted for the fiscal quarter reported on, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
          (c) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate (substantially in the form of Exhibit E
hereto) of a Financial Officer of the Borrower (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.01, 6.04, 6.06, 6.10 and 6.12 through 6.16 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;
          (d) within thirty (30) days after the end of each month, an unaudited
balance sheet and unaudited statements of income and stockholders’ equity and
cash flow of Borrower on a consolidated basis reflecting results of operations
from the beginning of the fiscal year to the end of such month and for such
month, prepared on a basis consistent with prior practices and complete and
correct in all material respects, subject to normal year end audit adjustments
and the absence of footnotes. Each such balance sheet, statement of income and
stockholders’ equity and statement of cash flow shall set forth a comparison of
the figures for (x) the current fiscal period and the current year-to-date with
the figures for (y) the same fiscal period and year-to-date period of the
immediately preceding fiscal year and (z) the figures budgeted for the month
reported on. The financial statements shall be accompanied by a certificate of a
Financial Officer, which shall state that, based on an examination sufficient to
permit him to make an informed statement, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default, its
nature, when it occurred, whether it is continuing and the steps being taken by
Borrower with respect to such event; and
          (e) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement and
any other Loan Document, as the Administrative Agent or any Lender may
reasonably request.
          SECTION 5.02. Borrowing Base; Schedules. The Borrower will furnish to
the Administrative Agent,

48



--------------------------------------------------------------------------------



 



          (a) on a weekly basis, daily sales journals, credit memo journals,
cash receipt journals and sell through reports, in each case, with supporting
documentation in such detail as the Administrative Agent shall require.
          (b) on the third Business Day of each week (or more frequently if
required by the Administrative Agent), a Borrowing Base Certificate (which shall
be calculated as of the last day of the immediately preceding week and which
shall not be binding upon the Administrative Agent or restrictive of the
Administrative Agent’s rights under this Agreement).
          (c) on or before the twentieth (20th) day of each month as and for the
prior month (i) an accounts receivable aging, (ii) an accounts payable aging,
(iii) an Inventory report, (iv) a schedule showing all Receivables that
constitute Eligible Receivables, (v) a report setting forth all royalty and
license payments made during such preceding month, and if applicable, listing
the license agreements and distribution agreements under which Borrower is then
in default in the payment of any license or royalty fee due thereunder. In
addition, Borrower shall deliver to the Administrative Agent, upon the
Administrative Agent’s request, at such intervals as the Administrative Agent
may require: (i) confirmatory assignment schedules, (ii) copies of Customer’s
invoices, (iii) evidence of shipment or delivery, and (iv) such further
schedules, documents and/or information regarding the Collateral as the
Administrative Agent may require including trial balances and test
verifications. The Administrative Agent shall have the right to confirm and
verify all Receivables and Inventory by any manner and through any medium it
considers advisable and do whatever it may deem reasonably necessary to protect
its interests hereunder.
          (d) on a daily basis, a daily liquidity roll forward in a form and
with supporting information in such detail as the Administrative Agent shall
require.
          SECTION 5.03. Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$1,000,000; and
          (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

49



--------------------------------------------------------------------------------



 



          SECTION 5.04. Existence; Conduct of Business. The Borrower will do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the business operations and the rights,
licenses, permits, privileges and franchises, patents, copyrights, trademarks
and tradenames material to the conduct of its business, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
          SECTION 5.05. Payment of Obligations. The Borrower will pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.
          SECTION 5.06. Maintenance of Properties; Insurance. The Borrower will
(a) keep and maintain all property that is material to the conduct of the
business of the Borrower in good working order and condition, ordinary wear and
tear excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations, and the Borrower will furnish to any Lender upon
request full information as to the insurance carried. The Borrower shall deliver
to the Administrative Agent endorsements in form and substance reasonably
acceptable to the Administrative Agent (x) to all “All Risk” physical damage
insurance policies on all of the Borrower’s tangible real and personal property
and assets and business interruption insurance policies naming the
Administrative Agent as lender loss payee and (y) to all general liability,
property and casualty policies naming the Administrative Agent as an additional
insured; provided, that the Borrower shall not be required to deliver to the
Administrative Agent such endorsements to any automobile insurance policies. In
the event the Borrower at any time or times hereafter shall fail to obtain or
maintain any of the policies or insurance required herein or to pay any premium
in whole or in part relating thereto, then the Administrative Agent, without
waiving or releasing any obligations or resulting Event of Default hereunder,
may at any time or times thereafter (but shall be under no obligation to do so)
obtain and maintain such policies of insurance and pay such premiums and take
any other action with respect thereto which the Administrative Agent deems
advisable. All sums so disbursed by the Administrative Agent shall constitute
part of the Obligations, payable as provided in this Agreement. The Borrower
shall direct all insurers under policies of property damage, boiler and
machinery and business interruption insurance and payors and any condemnation
claim or award relating to the property to pay all proceeds payable under such
policies or with respect to such claim or award for any loss with respect to the
Collateral directly to the Administrative Agent, for the benefit of the Holders
of Obligations, to the extent such proceeds are required to be used to prepay
the Obligations pursuant to the terms hereof or any other Loan Document. Each
such policy shall contain a long-form loss-payable endorsement naming the
Administrative Agent as lender loss payee, which endorsement shall be in form
and substance reasonably acceptable to the Administrative Agent.

50



--------------------------------------------------------------------------------



 



          SECTION 5.07. Books and Records; Inspection Rights. The Borrower will
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. The Borrower will permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, at the sole
cost of the Borrower, to visit and inspect any of its property, including the
Collateral, books and financial records of the Borrower, to examine and make
extracts from its books and records and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times during normal business hours and as often as reasonably requested;
provided, however, unless an Event of Default has occurred and is continuing,
the Borrower shall only be obligated to pay for the costs and expenses of a
total of four (4) such visits in any fiscal year. In the absence of an Event of
Default, the Administrative Agent or any Lender exercising any rights pursuant
to this Section 5.06 shall give Borrower reasonable prior written notice of such
exercise. No notice shall be required during the existence and continuance of
any Default or Event of Default.
          SECTION 5.08. Compliance with Laws. The Borrower will comply with all
laws, rules, regulations and orders (including Environmental Laws) of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.09. Use of Proceeds and Letters of Credit. The proceeds of
the Loans will be used only to finance Permitted Acquisitions and for other
general corporate purposes and working capital needs of the Borrower and its
Subsidiaries in the ordinary course of business. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X. Letters of Credit will be issued for general corporate purposes of the
Borrower and its Subsidiaries in the ordinary course of business.
          SECTION 5.10. Credit Parties Guaranty. The Borrower shall cause each
of Borrower’s Subsidiaries created or acquired after the date hereof which the
Administrative Agent has determined to be active to guarantee pursuant to the
Credit Parties Guaranty or a supplement thereto (or, in the case of a Foreign
Subsidiary, any other guarantee agreement requested by the Administrative Agent)
the Obligations. In furtherance of the above, the Borrower shall promptly (and
in any event within 30 days thereof) (i) provide written notice to the
Administrative Agent and the Lenders upon any Person becoming a Subsidiary,
setting forth information in reasonable detail describing all of the assets of
such Person, (ii) cause such Person to execute a supplement to the Credit
Parties Guaranty and such other Collateral Documents as are necessary for the
Borrower and its Subsidiaries to comply with this Section 5.10 and Section 5.11,
(iii) cause 100% (or if a Deemed Dividend Problem or foreign withholding tax
problem exists, 65%) of the issued and outstanding equity interests of such
Person to be delivered to the Administrative Agent (together with undated stock
powers signed in blank, if applicable) and pledged to the Administrative Agent
pursuant to an appropriate pledge agreement(s) in substantially the form of the
Pledge and Security Agreement (or joinder or other supplement thereto) and
otherwise in form reasonably acceptable to the Administrative Agent and
(iv) deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, certified resolutions and
other authority documents of such Person and, to the extent requested by the
Administrative Agent, favorable opinions of counsel to such Person

51



--------------------------------------------------------------------------------



 



(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to above), all in form, content
and scope reasonably satisfactory to the Administrative Agent. Notwithstanding
the foregoing, no Foreign Subsidiary shall be required to execute and deliver
the Credit Parties Guaranty (or a supplement thereto) or such other guarantee
agreement or such Collateral Documents if such execution and delivery would
cause a Deemed Dividend Problem or a Financial Assistance Problem with respect
to such Foreign Subsidiary and no current Subsidiary shall be required to
execute the Credit Parties Guaranty.
          SECTION 5.11. Collateral.
          (a) The Borrower will cause, and will cause each other Credit Party to
cause, all of its owned property to be subject at all times to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
Holders of Obligations, to secure the Obligations in accordance with the terms
and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 6.02 or by the Collateral Documents. Without limiting the
generality of the foregoing, the Borrower will cause 100% (or if a Deemed
Dividend Problem or foreign withholding tax problem exists, 65%) of the issued
and outstanding equity interests of each Credit Party directly owned by the
Borrower or any other Credit Party to be subject at all times to a first
priority, perfected Lien in favor of the Administrative Agent (subject in any
case to Liens permitted by Section 6.02 or by the Collateral Documents) in
accordance with the terms and conditions of the Collateral Documents or such
other security documents as the Administrative Agent shall reasonably request,
together with such other documentation as the Administrative Agent may
reasonably request in connection with the foregoing, including certified
resolutions and other authority documents of such Person and, to the extent
requested by the Administrative Agent, customary opinions of counsel with
respect to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and attachment and perfection of all Liens thereunder), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
          (b) The Lenders and the Borrower, on behalf of itself and the other
Credit Parties, irrevocably authorize the Administrative Agent, at its option
and in its reasonable judgment, in the event that, at any time, the
Administrative Agent determines that it does not have a perfected Lien on
substantially all of the assets of any Credit Party to secure the Obligations,
to obtain perfected Liens on such unencumbered assets as the Administrative
Agent deems necessary in consultation with the Required Lenders to secure the
Obligations. The Borrower shall provide, and cause the other Credit Parties to
provide, the Administrative Agent with all information reasonably requested by
the Administrative Agent from time to time related to assets owned by the
Borrower and the Borrower’s Subsidiaries, shall cooperate fully with the
Administrative Agent with respect to the performance of due diligence and the
execution of instruments and other Collateral Documents and making of any
filings necessary to facilitate such Lien perfection (including certified
resolutions and other authority documents of any applicable Subsidiary and, to
the extent requested by the Administrative Agent, customary opinions of counsel
with respect to such Subsidiary (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to above and attachment and perfection of all Liens thereunder), all in
form, content and scope reasonably satisfactory to the Administrative Agent) and
shall pay all reasonable costs and expenses

52



--------------------------------------------------------------------------------



 



incurred by the Administrative Agent and its counsel in connection therewith,
whereupon such Subsidiary shall thereafter be deemed a “Credit Party” hereunder.
Notwithstanding the foregoing, no pledge agreement in respect of the Equity
Interests of a Foreign Subsidiary shall be required hereunder to the extent such
pledge thereunder is prohibited by applicable law or its counsel reasonably
determines that such pledge would not provide material credit support for the
benefit of the Holders of Obligations pursuant to legally valid, binding and
enforceable pledge agreements.
          SECTION 5.12. Employment Contracts. The Borrower shall have and
maintain employment contracts reasonably satisfactory to the Administrative
Agent with Bruno Bonnell and David Pierce.
          SECTION 5.13. Ratings. The Borrower will deliver to the Administrative
Agent within sixty (60) days after the Effective Date and on each anniversary of
the Effective Date, private rating letters with respect to the Loans from each
of S&P and Moody’s addressed to the Administrative Agent and the Lenders, each
in form and substance acceptable to the Administrative Agent and with the costs
and expenses associated with such letters up to an amount not to exceed $10,000
per year to be borne by the Borrower.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
          SECTION 6.01. Indebtedness. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
          (a) Indebtedness created hereunder;
          (b) Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that do not increase the maximum principal amount thereof;
          (c) Indebtedness of the Borrower to any Subsidiary Guarantor and of
any Subsidiary Guarantor to the Borrower or any other Subsidiary Guarantor;
          (d) Guarantees by the Borrower of Indebtedness of any Subsidiary
Guarantor and by any Subsidiary Guarantor of Indebtedness of the Borrower or any
other Subsidiary Guarantor;
          (e) Indebtedness of the Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets

53



--------------------------------------------------------------------------------



 



or secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (e) shall not exceed
$500,000 at any time outstanding;
          (f) Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this clause (f) shall not exceed $500,000 at any
time outstanding;
          (g) Indebtedness of the Borrower or any Subsidiary as an account party
in respect of trade letters of credit; and
          (h) Other unsecured Indebtedness of the Borrower in an aggregate
principal amount not exceeding $500,000 at any time outstanding; provided that
the maturity of all such Indebtedness is subsequent to the Maturity Date and no
cash interest is payable on such Indebtedness.
          SECTION 6.02. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
          (a) Permitted Encumbrances;
          (b) any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
          (c) any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary, or merges into the
Borrower or a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary, or merges into the Borrower or a Subsidiary; provided that
     (i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming, or merging into, a Subsidiary, as the case
may be,
     (ii) such Lien shall not apply to any other property or assets of the
Borrower or any Subsidiary and

54



--------------------------------------------------------------------------------



 



     (iii) such Lien shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes, or merges into, a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that
     (i) such security interests secure Indebtedness permitted by clause (e) of
Section 6.01,
     (ii) such security interests and the Indebtedness secured thereby are
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement,
     (iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring, constructing or improving such fixed or capital assets, and
     (iv) such security interests shall not apply to any other property or
assets of the Borrower or any Subsidiary; and
     (v) Liens created by the Collateral Documents.
SECTION 6.03. Fundamental Changes.
(a) The Borrower will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose (including
pursuant to a Sale and Leaseback Transaction) of (in one transaction or in a
series of transactions) any of its assets, or all or substantially all of the
stock of any of its Subsidiaries (in each case, whether now owned or here-after
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing
     (i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving company,
     (ii) any Subsidiary may merge into any Subsidiary in a transaction in which
the surviving entity is a Subsidiary Guarantor; provided, however, that in no
circumstance shall a Domestic Subsidiary merge into a Foreign Subsidiary in a
transaction in which such Foreign Subsidiary is the surviving entity,
     (iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Borrower or to a Subsidiary Guarantor, and
     (iv) any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided

55



--------------------------------------------------------------------------------



 



that any such merger involving a Person that is not a wholly owned Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses (and
businesses reasonably related thereto) of the type conducted by the Borrower and
its Subsidiaries on the date of execution of this Agreement.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any of its Subsidiaries
to, purchase, hold or acquire (including pursuant to any merger with any Person
that was not a wholly owned Subsidiary prior to such merger) any Equity
Interests, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit, except:
          (a) Permitted Investments;
          (b) investments by the Borrower existing on the date hereof in the
capital stock of its Subsidiaries;
          (c) loans or advances made by the Borrower to any Subsidiary Guarantor
and made by any Subsidiary to the Borrower or any other Subsidiary Guarantor;
          (d) Guarantees constituting Indebtedness permitted by Section 6.01;
          (e) Permitted Acquisitions provided the Total Consideration for all
such Acquisitions (other than consideration financed or paid with newly issued
equity) does not exceed $500,000;
          (f) the extension of commercial trade credit in connection with the
sale of Inventory in the ordinary course of its business;
          (g) loans and advances to the Borrower’s employees on an arm’s-length
basis in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $200,000 to any employee and up to a maximum of $500,000 in the
aggregate at any one time outstanding;
          (h) advance payments of production costs and developer’s fees to
developers of games marketed by the Borrower in the ordinary course of business
consistent with past practice to Persons that are not Affiliates of the
Borrower; and
          (i) the acquisition by Borrower of the Hot Pixel game and related
technology from Parent for an amount in stock not to exceed $5,000,000.

56



--------------------------------------------------------------------------------



 



          SECTION 6.05. Swap Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
          (a) Swap Agreements entered into to hedge or mitigate risks to which
the Borrower or any Subsidiary has actual exposure (other than those in respect
of Equity Interests of the Borrower or any of its Subsidiaries), and
          (b) Swap Agreements entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.
          SECTION 6.06. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests to the Borrower or to
Subsidiary Guarantors, and (c) the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and its Subsidiaries; provided that at
the time of such Restricted Payment, and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing.
          SECTION 6.07. Transactions with Affiliates. The Borrower will not, and
will not permit any of its Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except
          (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties,
          (b) transactions between or among the Borrower and its wholly owned
Subsidiaries not involving any other Affiliate,
          (c) pursuant to agreements and arrangements existing on the date
hereof as set forth in the Borrower’s most recent Form 10-K and
subsequently-filed Forms 10-Q and 8-K made prior to the date hereof or on
Schedule 6.07(c),
          (d) any Restricted Payment permitted by Section 6.06, and
          (e) the acquisition by Borrower of the Hot Pixel game and related
technology from Parent for an amount in stock not to exceed $5,000,000.
          SECTION 6.08. Restrictive Agreements. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement (other than the Loan Documents) or other
arrangement that prohibits, restricts or imposes any condition upon

57



--------------------------------------------------------------------------------



 



        (a) the ability of the Borrower or any Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or
        (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that
     (i) the foregoing shall not apply to restrictions and conditions imposed by
law or by this Agreement,
     (ii) the foregoing shall not apply to restrictions and conditions existing
on the date hereof identified on Schedule 6.08 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition),
     (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder,
     (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, and
     (v) clause (a) of the foregoing shall not apply to customary provisions in
leases and other contracts restricting the assignment thereof.
        SECTION 6.09. Changes in Fiscal Year. The Borrower will not, nor will it
permit any of its Subsidiaries to, change its fiscal year from the basis in
effect on the Effective Date.
        SECTION 6.10. Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, sell, lease or otherwise dispose of its assets to any other
Person except for:
        (a) sales of inventory for fair value in the ordinary course of
business;
        (b) sales or other dispositions of obsolete, uneconomic or worn-out or
no longer used or useful assets in the ordinary course of business;
        (c) dispositions of cash and Permitted Investments in the ordinary
course of business;
        (d) leases, sales or other dispositions of assets for fair value not
exceeding $1,000,000 in aggregate amount during any fiscal year; and

58



--------------------------------------------------------------------------------



 



          (e) the licensing in the ordinary course of its business of
intellectual property, other than where the grant of such license would prohibit
the Borrower from continuing to retain full rights in such intellectual
property;
provided that, with respect to any sale, lease or disposition of assets pursuant
to this Section 6.10, (i) the Net Cash Proceeds of such sale or other
disposition of assets are applied as required by Section 2.11(e) and (ii) at the
time of such sale or other disposition, and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing.
          SECTION 6.11. Sale and Leaseback Transactions. No Credit Party shall
enter into any Sale and Leaseback Transaction.
          SECTION 6.12. Minimum Consolidated EBITDA. The Borrower will not
permit Consolidated EBITDA for each month or each fiscal quarter, as applicable,
to be less than the following:

         
Quarter ending December 31, 2006
  – $ 4,950,000  
Quarter ending March 31, 2007
  $ 1,600,000  
Quarter ending June 30, 2007
  – $ 8,150,000  
Quarter ending September 30, 2007
  – $ 9,800,000  
Quarter ending December 31, 2007
  $ 17,150,000  
Quarter ending March 31, 2008
  $ 725,000  
Quarter ending June 30, 2008
  – $ 3,500,000  
Quarter ending September 30, 2008
  $ 3,725,000  
Quarter ending December 31, 2008
  – $ 750,000  
Quarter ending March 31, 2009
  – $ 5,750,000  
Quarter ending June 30, 2009
  – $ 5,000,000  
Quarter ending September 30, 2009
  – $ 5,000,000  

          SECTION 6.13. Liquidity. The Borrower and its Domestic Subsidiaries
shall not permit their Unrestricted Liquid Assets to be below $1,000,000 at any
time between the Effective Date and January 31, 2007 or $3,000,000 at any time
after January 31, 2007.
          SECTION 6.14. Capital Expenditures. The Borrower will not, nor will it
permit any Subsidiary to, expend, or be committed to expend, in excess of
$750,000 for Capital Expenditures of the Borrower and its Subsidiaries during
any fiscal quarter of the Borrower.
          SECTION 6.15. Net Debt. The Borrower will not permit Net Debt as of
each date listed below to be more than the following:

         
October 31, 2006
  $ 6,000,000  
November 30, 2006
  $ 15,000,000  
December 31, 2006
  $ 13,000,000  
January 31, 2007
  $ 13,500,000  
February 28, 2007
  $ 13,000,000  
March 31, 2007
  $ 4,000,000  
June 30, 2007
  – $ 1,000,000  

59



--------------------------------------------------------------------------------



 



         
September 30, 2007
    – $10,000,000  
December 31, 2007
    – $  2,000,000  
March 31, 2008
    – $20,000,000  
June 30, 2008
    – $25,000,000  
September 30, 2008
    – $25,000,000  
December 31, 2008
    – $25,000,000  
March 31, 2009
    – $25,000,000  
June 30, 2009
    – $25,000,000  
September 30, 2009
    – $25,000,000  

          SECTION 6.16. Subsidiaries. The Borrower will not conduct any material
business through any of its current Subsidiaries, nor will it lend money to or
contribute to the capital of any of its current Subsidiaries.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with the Loan Documents or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;
          (d) (i) the Borrower or any Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.03, 5.04
(with respect to organizational existence), 5.09, 5.10 or 5.11 or in Article VI
or (ii) any Loan Document shall for any reason not be or shall cease to be in
full force and effect or is declared to be null and void, or the Borrower or any
Subsidiary takes any action for the purpose of terminating, repudiating or
rescinding any Loan Document or any of its obligations thereunder;
          (e) the Borrower or any Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or in any other
Loan Document (other than those specified in clause (a), (b) or (d) of this
Article), and such failure shall continue

60



--------------------------------------------------------------------------------



 



unremedied for a period of 30 days after the earlier to occur of (i) notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) or (ii) an officer of the Borrower becomes
aware of any such breach;
          (f) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to all applicable cure periods;
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) bankruptcy, winding up, dissolution,
liquidation, reorganization or other relief in respect of the Borrower or any
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
          (i) the Borrower or any Subsidiary shall
     (i) voluntarily commence any proceeding or file any petition seeking
bankruptcy, winding up, dissolution, liquidation, reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect,
     (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article,
     (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of its assets,
     (iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding,
     (v) make a general assignment for the benefit of creditors or
     (vi) take any action for the purpose of effecting any of the foregoing;

61



--------------------------------------------------------------------------------



 



          (j) the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
          (k) one or more judgments (other than a judgment covered by insurance,
but only if the insurer has admitted liability with respect to such judgment)
for the payment of money in an aggregate amount in excess of $1,000,000 net of
insurance shall be rendered against the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Borrower or any Subsidiary to enforce any such judgment;
          (l) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $5,000,000;
          (m) a Change in Control shall occur; or
          (n) any Loan Document shall fail to remain in full force or effect
against any Credit Party party thereto (except to the extent such Credit Party
has been released from its obligations thereunder in accordance with this
Agreement or such other Loan Document or such Loan Document has expired or
terminated in accordance with its terms) or any Credit Party shall take any
action to discontinue or to assert the invalidity or unenforceability of, or any
action that results in the discontinuation or invalidity or unenforceability of,
any Loan Document in any material respect or any Lien in favor of the
Administrative Agent under the Loan Documents (except as contemplated by the
Loan Documents), or such Lien shall not have the perfection or priority
contemplated by the Loan Documents;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:
     (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and
     (ii) declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the Loan

62



--------------------------------------------------------------------------------



 



Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders and the Issuing Lender hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and on behalf of the Holders of Obligations and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
          The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing,
          (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing,
          (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and
          (c) except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
     (i) any statement, warranty or representation made in or in connection with
this Agreement,

63



--------------------------------------------------------------------------------



 



     (ii) the contents of any certificate, report or other document delivered
hereunder or in connection herewith,
     (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein,
     (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document,
     (v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent, or
     (vi) the perfection or priority of any of the Liens on any of the
Collateral.
        The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
        The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
        Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Lender and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable

64



--------------------------------------------------------------------------------



 



to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
          Except with respect to the exercise of setoff rights of any Lender,
including the Issuing Lenders, in accordance with Section 9.08, the proceeds of
which are applied in accordance with this Agreement, each Lender agrees that it
will not take any action, nor institute any actions or proceedings, against the
Borrower or with respect to any Loan Document, without the prior written consent
of the Required Lenders or, as may be provided in this Agreement or the other
Loan Documents, with the consent of the Administrative Agent.
          The Lenders, including the Issuing Lenders, are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan or any Letter of Credit after the date such
principal or interest has become due and payable pursuant to the terms of this
Agreement.
          In its capacity, the Administrative Agent is a “representative” of the
Holders of Obligations within the meaning of the term “secured party” as defined
in the New York Uniform Commercial Code. Each Lender authorizes the
Administrative Agent to enter into each of the Collateral Documents to which it
is a party and to take all action contemplated by such documents. Each Lender
agrees that no Holder of Obligations (other than the Administrative Agent) shall
have the right individually to seek to realize upon the security granted by any
Collateral Document, it being understood and agreed that such rights and
remedies may be exercised solely by the Administrative Agent for the benefit of
the Holders of Obligations upon the terms of the Collateral Documents. In the
event that any Collateral is hereafter pledged by any Person as collateral
security for the Obligations, the Administrative Agent is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of the
Holders of Obligations any Loan Documents necessary or appropriate to grant and
perfect a Lien on such Collateral in favor of the Administrative Agent on behalf
of the Holders of Obligations. The Lenders hereby authorize the Administrative
Agent, at its option and in its discretion, to release any Lien granted to or
held by the Administrative Agent upon any Collateral (i) upon termination of the
Commitments and payment and satisfaction of all of the Obligations (other than
contingent indemnity obligations and Obligations in respect of Swap Agreements)
at any time arising under or in respect of this Agreement or the Loan Documents
or the transactions

65



--------------------------------------------------------------------------------



 



contemplated hereby or thereby; (ii) as permitted by, but only in accordance
with, the terms of the applicable Loan Document; or (iii) if approved,
authorized or ratified in writing by the Required Lenders, unless such release
is required to be approved by all of the Lenders hereunder. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant hereto. Upon any sale or transfer of assets constituting
Collateral which is permitted pursuant to the terms of any Loan Document, or
consented to in writing by the Required Lenders or all of the Lenders, as
applicable, and upon at least five Business Days’ prior written request by the
Borrower to the Administrative Agent, the Administrative Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Holders of Obligations herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that
(i) the Administrative Agent shall not be required to execute any such document
on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens upon (or obligations of the Borrower or any Subsidiary
in respect of) all interests retained by the Borrower or any Subsidiary,
including the proceeds of the sale, all of which shall continue to constitute
part of the Collateral.
ARTICLE IX
Miscellaneous
        SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
     (i) if to the Borrower, to it at 417 Fifth Avenue, New York, NY 10016,
Attention of Robert Lazzara (Facsimile No. (212) 726-6590, Email address:
robert.lazzara@atari.com), with a copy to Clifford Chance US LLP, 31 West 52nd
Street, New York, NY 10019, Attention of Alan M. Christenfeld, (Facsimile No.
(212) 878-8375, Email address: alan.christenfeld@cliffordchance.com);
     (ii) if to the Administrative Agent, to Guggenheim Corporate Funding, LLC,
135 East 57th Street, 7th Floor, New York, New York 10022, Attention of Tony
Minella, (Facsimile No. (212) 644-8396);
     (iii) if to the Issuing Lender, to it at the address most recently
specified by it in a notice delivered to the Administrative Agent and the
Borrower; and
     (iv) if to any other Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

66



--------------------------------------------------------------------------------



 



        (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
        (c) Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
        SECTION 9.02. Waivers; Amendments.
        (a) No failure or delay by the Administrative Agent, the Issuing Lender
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Lender and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Lender may have had notice or knowledge of such Default at the time.
        (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall
     (i) increase the Commitment of any Lender without the written consent of
such Lender,
     (ii) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,
     (iii) postpone the date of any scheduled payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or extend the Maturity Date, or reduce the amount of, waive or

67



--------------------------------------------------------------------------------



 



excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
     (iv) change Section 2.18(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender,
     (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender,
     (vi) other than pursuant to a transaction permitted by the terms of this
Agreement or any other Loan Document, release all or substantially all of the
Collateral or release, limit or condition any Credit Party’s guarantee
obligations under any Loan Document without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Lender hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or the Issuing Lender, as the case may be.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay
     (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated),
     (ii) all reasonable out-of-pocket expenses incurred by the Issuing Lender
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and
     (iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Lender or any Lender, including the fees, charges and disbursements of
any counsel for the Administrative Agent, the Issuing Lender or any Lender, in
connection with the enforcement or protection of its rights in connection with
any Loan Document, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, provided that, in
the case of a workout

68



--------------------------------------------------------------------------------



 



or a Default, the Borrower shall be obligated to pay the attorneys’ fees and
expenses for only one law firm for the Administrative Agent, the Issuing Lender
and the Lenders in addition to any required local counsel.
          (b) The Borrower shall indemnify the Administrative Agent, the Issuing
Lender and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of
     (i) the execution or delivery of this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties to this Agreement or any other Loan Document of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or by the other Loan Documents,
     (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit),
     (iii) any actual or alleged presence or release of Hazardous Materials on
or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or
     (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Issuing Lender or any
Related Party of any of them under paragraph (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent or the Issuing
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Lender in its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special,

69



--------------------------------------------------------------------------------



 



indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly not
later than fifteen days after written demand therefor.
          SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Lender that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Lender and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
          (b)(i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement with the prior written consent (such
consent not to be unreasonably withheld) of:
          (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
          (B) the Administrative Agent; and
          (C) the Issuing Lender.
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than (x) with respect to
Revolving Loans, the lesser of $1,000,000 and the remaining amount of such
Lender’s Revolving Loan Exposure or Revolving Commitment provided that no such
consent of the Borrower shall be required if an Event of Default under clause
(a), (b), (h) or (i) of Article VII has occurred and is continuing;

70



--------------------------------------------------------------------------------



 



          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and shall agree to be bound
by Section 9.12 hereof.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the

71



--------------------------------------------------------------------------------



 



contrary. The Register shall be available for inspection by the Borrower, the
Issuing Lender and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(c),
2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c)(i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it and its Deposit); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Administrative Agent,
the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.

72



--------------------------------------------------------------------------------



 



          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower and its Subsidiaries in the Loan Documents and
in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the other Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement or any other Loan Document
is outstanding and unpaid or any Letter of Credit is outstanding and so long as
the Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

73



--------------------------------------------------------------------------------



 



          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Lender or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED

74



--------------------------------------------------------------------------------



 



HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed
          (a) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential),
          (b) to the extent requested by any regulatory authority,
          (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process,
          (d) to any other party to this Agreement,
          (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder,
          (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations,
          (g) with the consent of the Borrower, or
          (h) to the extent such Information
     (i) becomes publicly available other than as a result of a breach of this
Section or
     (ii) becomes available to the Administrative Agent, the Issuing Lender or
any Lender on a nonconfidential basis from a source other than the Borrower.

75



--------------------------------------------------------------------------------



 



For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Lender or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
          SECTION 9.14. Subordination of Intercompany Indebtedness. The Borrower
agrees that any and all claims of the Borrower against any Subsidiary Guarantor
with respect to any “Intercompany Indebtedness” (as hereinafter defined), any
endorser, obligor or any other guarantor of all or any part of the Obligations,
or against any of its property shall be subordinate and subject in right of
payment to the prior payment, in full and in cash, of all Obligations; provided
that, and not in contravention of the foregoing, so long as no Event of Default
has occurred and is continuing, the Borrower may make loans to and receive
payments in the ordinary course with respect to such Intercompany Indebtedness
from each such guarantor, including, the Subsidiary Guarantors, to the extent
permitted by the terms of this Agreement and the other Loan Documents.
Notwithstanding any right of the Borrower to ask, demand, sue for, take or
receive any payment from any guarantor, including the Subsidiary Guarantors, all
rights, liens and security interests of the Borrower, whether now or hereafter
arising and howsoever existing, in any assets of any such guarantor shall be and
are subordinated to the rights of the Holders of Obligations in those assets.
The Borrower shall not have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until all of the Obligations (other than contingent indemnity obligations)
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document among the Borrower and the Holders of
Obligations (or any affiliate thereof) have been terminated. If all or any part
of the assets of any such guarantor, or the proceeds thereof, are subject to any
distribution, division or application to the creditors of such guarantor,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any such
guarantor is dissolved or if substantially all of the assets of any such
guarantor are sold, then, and in any such event (such events being herein
referred to as an “Insolvency Event”), any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any Indebtedness of any
guarantor, including the Subsidiary Guarantors, to the Borrower (“Intercompany
Indebtedness”) shall be paid or delivered directly to the

76



--------------------------------------------------------------------------------



 



Administrative Agent for application on any of the Obligations, due or to become
due, until such Obligations (other than contingent indemnity obligations) shall
have first been fully paid and satisfied (in cash). Should any payment,
distribution, security or instrument or proceeds thereof be received by the
Borrower upon or with respect to the Intercompany Indebtedness after an
Insolvency Event prior to the satisfaction of all of the Obligations (other than
contingent indemnity obligations) and the termination of all financing
arrangements pursuant to any Loan Document among the Borrower and the Holders of
Obligations (and their Affiliates), the Borrower shall receive and hold the same
in trust, as trustee, for the benefit of the Holders of Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Obligations, in precisely the form received (except for the
endorsement or assignment of the Borrower where necessary), for application to
any of the Obligations, due or not due, and, until so delivered, the same shall
be held in trust by the Borrower as the property of the Holder of Obligations.
If the Borrower fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees are irrevocably authorized to make the same. The Borrower agrees that
until the Obligations (other than the contingent indemnity obligations) have
been paid in full (in cash) and satisfied and all financing arrangements
pursuant to any Loan Document among the Borrower and the Holders of Obligations
(and their Affiliates) have been terminated, the Borrower will not assign or
transfer to any Person (other than the Administrative Agent) any claim the
Borrower has or may have against any guarantor, including the Subsidiary
Guarantors.
The remainder of this page is intentionally blank.

77



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            ATARI, INC.
      By   /s/ David R. Pierce       Name:   David R. Pierce       Title:  
President and Chief Executive Officer    

Signature Page to Atari Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MIDLAND NATIONAL LIFE INSURANCE COMPANY,
as a Lender    
 
                By: Guggenheim Partners Advisory Company    
 
           
 
  By:   /s/ Todd Boehly    
 
                Name: Todd Boehly         Title:    Managing Partner    
 
                NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE, as a
Lender    
 
                By: Guggenheim Partners Advisory Company    
 
           
 
  By:   /s/ Todd Boehly    
 
                Name: Todd Boehly         Title:    Managing Partner    
 
                GUGGENHEIM CORPORATE FUNDING, LLC,
individually and as Administrative Agent    
 
           
 
  By:   /s/ WR Hagner    
 
                Name: William Hagner         Title:    Director and Counsel    

Signature Page to Atari Credit Agreement

 